Name: COMMISSION REGULATION (EC) No 263/95 of 8 February 1995 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: plant product;  trade policy;  foodstuff
 Date Published: nan

 No L 30/38 Official Journal of the European Communities 9 . 2. 95 COMMISSION REGULATION (EC) No 263/95 of 8 February 1995 altering the import levies on products processed from cereals and rice Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 (8), as last amended by Regulation (EEC) No 1740/78 (9), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals (*), as last amended by Regulation (EC) No 1866/94 (2), and in particular Article 11 (3) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EC) No 1869/94 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (^, as last amended by Regu ­ lation (EC) No 1 50/95 (6), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EC) No 163/95Q ; HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (10) as fixed in the Annex to Regulation (EC) No 163/95 are hereby altered to the amounts set out in the Annex. Article 2 This Regulation shall enter into force on 9 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 February 1995 . For the Commission Franz FISCHLER Member of the Commission C) OJ No L 181 , 1 . 7 . 1992, p. 21 . (2) OJ No L 197, 30 . 7 . 1994, p. 1 . H OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 197, 30 . 7. 1994, p. 7 . 0 OJ No L 387, 31 . 12. 1992, p. 1 . (&lt;) OJ No L 22, 31 . 1 . 1995, p. 1 . O OJ No L 24, 1 . 2 . 1995, p. 17. (8) OJ No L 168, 25 . 6 . 1974, p. 7. 0 OJ No L 202, 26. 7. 1978 , p. 8 . H OJ No L 155, 26. 6. 1993 , p . 29. 9. 2. 95 Official Journal of the European Communities No L 30/39 ANNEX to the Commission Regulation of 8 February 1995 altering the import levies on products processed from cereals and rice (ECU/tonne) Import levies F) CN code ACP Third countnes (other than ACP) ' 1103 21 00 171,27 178,56 1104 19 10 171,27 178,56 1104 29 11 126,55 130,20 11042931 152,24 155,89 11042991 97,05 100,70 1104 30 10 71,36 78,66 1108 11 00 209,33 234,14 1109 00 00 380,60 599,57 f7) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion.